 234 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Kolin Plumbing Corp; Kolin Environmental, Inc.; H. Kolin Plumbing Corp.; H. Kolin Environmental, Inc.; Dial-A-Water-Heater, Inc.; and MSJ Eterprises, Ltd. and Plumbers™ Local Union 200 of Long Island, New York, United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFLŒCIO. Cases 29ŒCAŒ17195 and 29ŒCAŒ17340 December 20, 2001 CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH SUPPLEMENTAL DECISION AND ORDER On September 28, 1998, the National Labor Relations Board issued an unpublished Order adopting, in the asence of exceptions, the decision of the administrative law judge directing Respondents Kolin Plumbing Corp. and Kolin Environmental, Inc.,1 to offer full and immedate reinstatement to John J. Demsheck Jr., James Ott, and Donald C. Muller; to make them whole for loss of earings and other benefits resulting from the discrimination against them in violation of the National Labor Relations Act; to make whole the Respondents™ employees and the benefit funds of Plumbers™ Local Union 200, by tranmitting all benefit fund payments due since September 8, 1992, under the 1991Œ1994 collective-bargaining agrement with the Union; and to make their employees whole by reimbursing them for any losses ensuing from the Respondents™ failure to make the contributions. On Feruary 21, 1995, the United States Court of Appeals for the Second Circuit entered a judgment enforcing the Board™s Order.2 A controversy having arisen over the amount of back-pay and reimbursement due the discriminatees and the contributions owed to the funds owed under the Board™s Order, the Regional Director for Region 29 issued a compliance specification and notice of hearing on Febrary 26, 1999, naming as Respondents Kolin Plumbing Corp., Kolin Environmental, Inc., H. Kolin Plumbing Corp., H. Kolin Environmental, Inc., Dial-A-Water-Heater, Inc., and MSJ Enterprises, Ltd.; alleging that all 
six Respondents comprise a single employer and that H. Kolin Plumbing Corp., H. Kolin Environmental, Inc., and Dial-A-Water Heater, Inc. have been alter egos of, and successors to, Kolin Plumbing Corp. and Kolin Envronmental, Inc.; alleging the amounts due under the Board's Order; and notifying the Respondents that they 1 The judge found that Respondents Kolin Plumbing Corp. and Kolin Environmental, Inc. constitute a single employer.2 Docket No. 95Œ4009. should file a timely answer complying with the Board's Rules and Regulations. On or about March 17, 1999, H. Kolin Plumbing Corp., Dial-A-Water-Heater, Inc., and MSJ Enterprises, Ltd., (collectively called the additional Respondents) through their attorneys, filed a timely answer to the copliance specification. The answer, inter alia, denied that the additional Respondents constituted a single employer with the original Respondents, Kolin Plumbing Corp. and Kolin Environmental, Inc., denied that H. Kolin Plumbing Corp. and Dial-A-Water-Heater, Inc. are alter egos of, and successors to, the original Respondents, and denied that the additional Respondents are jointly and severally liable to comply with the terms of the Board™s 
Order. The answer also claimed insufficient information to admit or deny the allegations concerning the discrimnatees, the backpay period, the computation of gross backpay, interim earnings, net backpay, benefit fund cotributions, and medical expense reimbursement.3 On April 6, 1999, an attorney for the additional Rspondents notified the Region that Kolin Plumbing Corp., Kolin Environmental, Inc., and H. Kolin Envronmental, Inc. (collectively called the Respondent Companies)4 were not represented by that firm, and that they could be contacted directly through their principal, Harvey Kolin. Although properly served with a copy of the compliance specification, Respondents Kolin Pluming Corp., Kolin Environmental, Inc., and H. Kolin Env
ronmental, Inc. failed to file an answer to the compliance specification. On November 5, 1999, the Regional Director for Rgion 29 issued an amended compliance specification and 
notice of hearing, amending the backpay amounts owed to the three named discriminatees, adding an additional benefit fund to which payments are owed, and quantifing the contributions owed to the Union™s benefit funds on behalf of the Respondents™ present and former em-ployees.5 By letter dated November 29, 1999, counsel for the General Counsel advised Harvey Kolin and Scott Kolin, principals of all six Respondents, that no answer to the 3 The additional Respondents also claimed insufficient knowledge to admit or deny the allegations regarding the Board™s Order and the place of incorporation and principal place of business of Respondents Kolin Plumbing Corp., Kolin Environmental, Inc., and H. Kolin Enviromental, Inc. The additional Respondents admitted the allegations cocerning their place of incorporation and principal place of business.4 We recognize that H. Kolin Environmental, Inc. was not a respodent in the original proceeding. The collective term here applies to those respondents who have not filed any answer to the compliance 
specifications. 5 A copy of the amended compliance specification was served on counsel of record for the additional Respondents, as well as on each of the six named Respondents. 337 NLRB No. 34  KOLIN PLUMBING CORP 235 amended compliance specification had been received and that unless an appropriate answer was filed by December 8, 1999, summary judgment would be sought. None of the six Respondents filed an answer to the amended compliance specification.6 On December 14, 1999, the General Counsel filed with the Board a Motion for Summary Judgment, with exhiits attached. On December 22, 1999, the Board issued an order transferring the proceeding to the Board and a Ntice to Show Cause why the motion should not be granted. The Respondents have not filed a response to the Notice to Show Cause. On the entire record the Board makes the following Ruling on the Motion for Summary Judgment Section 102.56(a) of the Board's Rules and Regultions provides that the Respondent shall file an answer 
within 21 days from service of a compliance specifiction. Sections 102.56(b) and (c) of the Board's Rules and Regulations state: (b) Contents of answer to specification. -The aswer shall specifically admit, deny, or explain each and every allegation of the specification, unless the respondent is without knowledge, in which case the respondent shall so state, such statement operating as a denial. Denials shall fairly meet the substance of the allegations of the specification at issue. When a respondent intends to deny only a part of an allegtion, the respondent shall specify so much of it as is true and shall deny only the remainder. As to all matters within the knowledge of the respondent, icluding but not limited to the various factors enteing into the computation of gross backpay, a general denial shall not suffice. As to such matters, if the rspondent disputes either the accuracy of the figures in the specification or the premises on which they are based, the answer shall specifically state the bsis for such disagreement, setting forth in detail the respondent™s position as to the applicable premises and furnishing the appropriate supporting figures. (c) Effect of failure to answer or to plead specifcally and in detail to backpay allegations of specifcation. -If the respondent fails to file any answer to the specification within the time prescribed by this 6 On December 6, 1999, Harvey Kolin telephoned the counsel for the General Counsel in response to the November 29, 1999 letter, and indicated that he would be requesting an extension of time in which to file an answer on behalf of all six Respondents. No request for an extension of time was ever received. Counsel for the General Counsel thereafter wrote to Harvey Kolin on December 8, 1999, confirming that 
telephone conversation and advising him that his ﬁfailure to file an Answer could have very serious ramifications for [him] and for the above six companies.ﬂ section, the Board may, either with or without taking evidence in support of the allegations of the specifcation and without further notice to the respondent, find the specification to be true and enter such order as may be appropriate. If the respondent files an aswer to the specification, but fails to deny any allgation of the specification in the manner required by paragraph (b) of this section, and the failure so to deny is not adequately explained, such allegation shall be deemed to be admitted to be true, and may be so found by the Board without the taking of evdence supporting such allegation, and the respondent shall be precluded from introducing any evidence controverting the allegation. In the Motion for Summary Judgment, the Ge neral Counsel contends that the six Respondents failed to file an answer to the amended compliance specification and notice of hearing and that, under Section 102.56(c) of the Board™s Rules and Regulations, the Board should find the allegations of that specification to be true and issue an order based on those findings. It is clear that the Respondent Comp anies have failed to file an answer to the original compliance specification or to the amended compliance specification, and have not shown good cause for the failure to do so. Therefore, we grant the General Counsel™s Motion for Summary Judment as to the Respondent Companies and deem all the allegations in the amended compliance specification to be admitted as true against them except as set forth be-low.7 The additional Respondents, however, filed a timely answer to the original compliance specification. Their failure to file an answer to the amended compliance specification does not negate their timely answer to the original specification where, as here, the allegations of the original compliance specification are substantially the same as the allegations of the amended compliance specification. See generally Media One Inc., 313 NLRB 876 (1994). In their answer, the additional Respondents denied that they constitute a single employer of Kolin Plumbing Corp. and Kolin Environmental, Inc. and that H. Kolin Plumbing Corp. and Dial-A-Water-Heater, Inc. are sucessors to, and alter egos of, Respondents Kolin Pluming Corp. and Kolin Environmental, Inc. We find the 7 In the amended compliance specification, the Regional Director re-served the right to submit claims at a later date, upon the receipt of additional information, for any medical reimbursement amounts owed to all present and former journeyman plumbers and apprentice plumers employed by the Respondents who suffered financial losses due to the Respondents™ failure to honor the 1991Œ1994 collective-bargaining agreement with the Union.  236 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD denial of this allegation in the answer to the original specification sufficient to raise an issue as to the derivtive liability of the additional Respondents that must be resolved at a hearing. We need not decide the question of the adequacy of the additional Respondents™ answer to the gross backpay allegations of the specification. Resolution of the derivtive liability issue will necessarily resolve that question as well. If the additional Respondents are not found to be a single employer, alter ego, or successor, then they will not be liable for any backpay. If, on the other hand, the General Counsel establishes that such a relationship exists among the Respondents, then the additional Rspondents will be bound by the failure of the original 
Respondents, against whom we have granted summary judgment, to file an adequate answer here. See generally 
Carib Inn Tennis Club & Casino, 320 NLRB 1113 (1996), enf. 114 F.3d 1169 (1st Cir. 1997).8 Finally, we find that the discriminatees™ interim earings and medical expenses have been timely placed into 
issue by the answer of the additional Respondents. That information is generally not within the knowledge of a respondent, and a general denial is sufficient to defeat a 
motion for summary judgment under Section 102.56(b) of the Board™s Rules. See Dews Construction Corp., 246 NLRB 945, 947 (1979). Accordingly, we shall order a hearing as to these issues. In sum, we grant the General Counsel™s Motion for Summary Judgment against Kolin Plumbing Corp., Kolin 8 Chairman Hurtgen agrees with his colleagues that summary judment is warranted against H. Kolin Plumbing, Dial-A-Water Heater and MSJ Enterprises on the issue of gross backpay because the original Respondents did not file an answer and because these three Respodents™ answer to the original specificationŠwhich merely ﬁden[ied] knowledge or information sufficient to form a beliefﬂŠis insufficient to defeat summary judgment as to this allegation. Sec. 102.56(b) of Board™s Rules and Regulations. See, e.g. Aquatech, Inc., 306 NLRB 975 (1991). Environmental, Inc., and its single employer, alter ego, and successor H. Kolin Environmental, Inc., except to the extent that issues raised by the other Respondents, H. Kolin Plumbing Corp., Dial-A-Water-Heater, Inc., and MSJ Enterprises, Ltd., have been remanded for a hear-ing.9 Accordingly, we shall not make a determination of final backpay liability at this time. Hahn Motors, 314 NLRB 511, 513 (1994). ORDER It is ordered that the Ge neral Counsel™s Motion for Summary Judgment against Respondents Kolin Pluming Corp., Kolin Environmental, Inc., and its single eployer, alter ego, and successor H. Kolin Environmental, Inc. is granted, except to the extent that the issues of iterim earnings and medical expenses are remanded to be decided at a hearing. It is further ordered that this proceeding is remanded to the Regional Director for Region 29 for the purposes of issuing a notice of hearing and scheduling the hearing before an administrative law judge, limiting such prceeding to the determination of derivative liability, iterim earnings, and medical expenses with regard to H. 
Kolin Plumbing Corp., Dial-A-Water-Heater, Inc., and MSJ Enterprises, Ltd. It is further ordered that the administrative law judge shall prepare and serve on the parties a supplemental decision containing findings of fact, conclusions of law, and recommendations based on all the record evidence. Following service of the administrative law judge™s decsion on the parties, the provisions of Section 102.56 of the Board™s Rules shall be applicable. 9 Our ruling does not, however, permit Respondents Kolin Plumbing Corp., Kolin Environmental, Inc., and its single employer, alter ego, and successor H. Kolin Environmental, Inc. to participate in that heaing. See Transportation by La Mar, 281 NLRB 508, 510 fn. 6 (1986). 